Citation Nr: 0819913	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a claimed psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for a psychiatric disorder.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in April 
2008.


FINDINGS OF FACT

While the veteran has a diagnosed personality disorder of 
antisocial reaction, a personality disorder is not a 
disability for which service connection may be granted under 
the law.


CONCLUSIONS OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 C.F.R. § 3.303(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In August 2003 and January 2005, prior to the initial 
adjudication of these claims, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

In July 2006 and March 2008, the veteran was sent letters 
informing him of how establish disability evaluations and 
effective dates for awards granted.  Because service 
connection for the claimed psychiatric disorder is being 
denied herein, any question as to the timing of this notice 
is moot. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied, as to those claims now being 
finally decided on appeal.  

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a claimed 
psychiatric disorder.  The veteran is currently diagnosed 
with a personality disorder, specifically, antisocial 
reaction.  And while there is some question as to whether 
this personality disorder manifested first in service, or 
prior to service, the Board will concede that it is as least 
as likely as not that this personality disorder was first 
diagnosed in service.  However, the law, as noted above, very 
clearly states that service connection cannot be granted for 
a personality disorder, as it is not considered a disease for 
compensation purposes.  38 C.F.R. § 3.303(c).  In a case 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder, and 
as such the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2007); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  As this claim is being denied essentially 
for legal reasons, an examination is not necessary in this 
case.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


